DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The examiner requests a title including the words “temperature” and “shift register” to accurately describe the invention.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “charge part” “output part” “first/second discharge part” “temperature sensing unit” “signal sensing unit” “power generation part” “power control part”, some or all of which, are in claims 1, 2, 4-8, 11-15, 18 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The “charge part” “output part” “first/second discharge part” refer to the components of the shift register illustrated in Fig. 5.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim limitations “temperature sensing unit” “signal sensing unit” “power generation part” “power control part”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	More specifically, claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements are: The structure claimed in the combination of claim 1 and dependent claim 10, provide a second discharge part which turns on or off, but does not provide the structure for turning the second discharge part on and off and additionally, the structure which enables the second discharge part to operate in the claimed first and second mode, which have time sections that are different in duration from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1 is rejected under 35 U.S.C. 102 (a)(1)(a)(2) as being anticipated by Koo (US Publication US2018/0158432).    
Regarding independent claim 1, Koo teaches a gate driving circuit comprising: 
a charge part connected to a charge node and configured to charge a clock signal having a first high voltage to the charge node during a first section; (In reference to Fig. 6, Koo, illustrates a charge part, comprising transistors, TRG2 and TRG4 connected to a charge node, NQ and configured to charge a clock signal, CK having a first high voltage to the charge node during a first section.  Fig. 7 illustrates a first and second section.  The first section is comprises a timing when the clock signal and an inverted clock signal, CKB two consecutive peaks.  The second section is another timing from the first section comprising a timing when the clock signal and an inverted clock signal, CKB have two consecutive peaks);
an output part connected to each of the charge node and an output node and configured to charge the first high voltage to the output node in response to a first node voltage of the charge node during the first section and output a second node voltage of the output node to a gate signal; (Output part, TRG1 and CP, connected to the charge node, NQ and an output node (node below TRG1) and configured to charge the first high voltage of the clock signal to the output node in response to a first node voltage of the charge node during a first section and output the voltage as a second node voltage to the output node to a gate signal.  See also a first section in Fig. 7 when the CK1 is high, NQ is high and gate signal is also high);
a first discharge part configured to discharge the second node voltage to a first discharge voltage in response to a clock-bar signal having a second high voltage during a second section that is consecutive to the first section; and (Fig. 6 further illustrates a first discharge part, TRG7 which is configured to discharge the second node voltage (voltage at the output node) to a first discharge voltage, VSS1 and controlled by a clock-bar signal, CKB, which has a second high voltage during a second section, consecutive to the first section (See Fig. 7));
a second discharge part configured to discharge the first node voltage to a second discharge voltage during the second section, (Second discharge part, TRG8, which is configured to discharge the first node voltage to a second discharge voltage, VSS2 during the second section);
wherein the first section has one of a first sub-section, during which the second discharge part is turned-off, (A first sub-section is a section of the above defined first and second section which has a timing when the second discharge part is off (CKB is high).  See Fig. 7 in reference to Fig. 6);
 or 
a second sub-section, during which the second discharge part alternates between a first mode in which the second discharge part is turned-on and a second mode in which the second discharge part is turned-off (The second sub-section, as defined above in reference to Fig. 7, illustrates a timing of the CKB signal which alternates between high and low values, which turns the second discharge part on and off).
Regarding dependent claim 8, Koo teaches the gate driving circuit of claim 1, wherein:
during the second sub-section, a voltage level of the second discharge voltage according to the first mode at a first time and a voltage level of the second discharge voltage according to the first mode at a second time are substantially the same as each other (Fig.  7 illustrates VSS2 staying the same throughout all the sub-sections).
Regarding dependent claim 9, Koo teaches the gate driving circuit of claim 1, wherein:
the first mode and the second mode have time sections that are substantially the same in duration as each other (The modes, based on the operation of the clock signals, have substantially the same duration.  See Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koo (US Publication US2018/0158432) and in further view of Bae (US Publication 2011/0273416).
	Regarding dependent claim 7, Koo teaches the gate driving circuit of claim 1, wherein:
during the second sub-section, ...second discharge voltage (As taught by Koo in claim 1);
Although Koo teaches of having a second sub-section and second discharge voltage and also changing the voltage of a first discharge voltage over times of sub-section (see Fig. 7), Koo does not explicitly disclose changing VSS2 and therefore, does not explicitly teach:
a voltage level of the second discharge voltage according to the first mode at a first time and a voltage level of the second discharge voltage according to the first mode at a second time are different from each other.
However, in the same field of endeavor, Bae discloses in [0087] of changing value of VSS2 over a period, thereby indicating the knowledge in the prior art of changing a second discharge voltage in a gate driving circuit.
Koo teaches a base process/product of a gate driving circuit having a second discharge voltage (VSS2) and first and second sub-section, which the claimed invention can be seen as an improvement in that display has a reduction in deterioration.  Bae teaches a known technique of changing the value of VSS2 over a period of time that is comparable to the base process/product.
Bae’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Koo and the results would have been predictable and resulted in a voltage level of the second discharge voltage according to the first mode at a first time and a voltage level of the second discharge voltage according to the first mode at a second time are different from each other, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US Publication US2018/0158432) and in further view of Park (US Publication 2016/0063962).
	Regarding independent claim 11, Koo teaches a display device comprising: 
a display panel; (Display panel, DP, [0043])’
a gate driving circuit comprising a plurality of stages configured to output a plurality of gate signals to the display panel, the plurality of stages comprising an i-stage where i is a natural number; (Gate driving circuit, 100 has a plurality of stages for outputting a plurality of gate lines. [0046], Fig. 5);
Although Koo teaches of using a clock signal, a clock-bar signal, a first discharge voltage, and a second discharge voltage to the gate driving circuit, Koo does not explicitly teach:
 a signal control circuit configured to output a power control signal; and a power supply circuit configured to output a clock signal, a clock-bar signal, a first discharge voltage, and a second discharge voltage to the gate driving circuit in response to the power control signal, 
However, in the field of displays, Park illustrates in Fig. 2 of receiving a power control signal by the timing control block, which then ultimately used to generate a clock signal, CKV1, a clock bar signal, CKVB1, a first discharge voltage, VSS1 and a second discharge voltage, VSS2, by a signal control circuit and the signal provides to the gate drivers of the display panel.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Koo, who outputs a clock signal, a clock-bar signal, a first discharge voltage, and a second discharge voltage to the gate driving circuit for use by shift register stages within the gate driving circuit; to include the specific source of generating the above signals using a power control signal and  signal control circuit, as disclosed by Park, to operate the display device.
wherein the i-stage of the stages comprises: 
a charge part configured to charge the clock signal having a first high voltage to a charge node during a first section (In reference to Fig. 6, Koo, illustrates a charge part, comprising transistors, TRG2 and TRG4 connected to a charge node, NQ and configured to charge a clock signal, CK having a first high voltage to the charge node during a first section.  Fig. 7 illustrates a first and second section.  The first section is comprises a timing when the clock signal and an inverted clock signal, CKB two consecutive peaks.  The second section is another timing from the first section comprising a timing when the clock signal and an inverted clock signal, CKB have two consecutive peaks);
an output part connected to the charge part through the charge node and configured to charge the first high voltage to an output node in response to a first node voltage of the charge node and output a second node voltage of the output node to an i-th gate signal of the gate signals (Output part, TRG1 and CP, connected to the charge node, NQ and an output node (node below TRG1) and configured to charge the first high voltage of the clock signal to the output node in response to a first node voltage of the charge node during a first section and output the voltage as a second node voltage to the output node to a gate signal.  See also a first section in Fig. 7 when the CK1 is high, NQ is high and gate signal is also high);
a first discharge part connected to the output part through the output node and configured to discharge the second node voltage to a first discharge voltage in response to the clock-bar signal having a second high voltage during a second section that is consecutive to the first section (Fig. 6 further illustrates a first discharge part, TRG7 which is configured to discharge the second node voltage (voltage at the output node) to a first discharge voltage, VSS1 and controlled by a clock-bar signal, CKB, which has a second high voltage during a second section, consecutive to the first section (See Fig. 7));
and a second discharge part connected to the charge node and configured to discharge the first node voltage to a second discharge voltage during the second section, (Second discharge part, TRG8, which is configured to discharge the first node voltage to a second discharge voltage, VSS2 during the second section);
wherein the first section has one of a first sub-section, during which the second discharge part is turned-off (A first sub-section is a section of the above defined first and second section which has a timing when the second discharge part is off (CKB is high).  See Fig. 7 in reference to Fig. 6);
or 
a second sub-section, during which the second discharge part alternates between a first mode in which the second discharge part is turned-on and a second mode in which the second discharge part is turned-off (The second sub-section, as defined above in reference to Fig. 7, illustrates a timing of the CKB signal which alternates between high and low values, which turns the second discharge part on and off).
	Regarding independent claim 20, Koo teaches a display device comprising: 
a display panel; (Display panel, DP, [0043])’
a gate driving circuit comprising a plurality of stages configured to output a plurality of gate signals to the display panel, the plurality of stages comprising an i-stage where i is a natural number; and (Gate driving circuit, 100 has a plurality of stages for outputting a plurality of gate lines. [0046], Fig. 5);
Although Koo teaches of using a clock signal, a clock-bar signal, a first discharge voltage, and a second discharge voltage to the gate driving circuit, Koo does not explicitly teach:
a power supply circuit configured to output a clock signal, a clock-bar signal, a first discharge voltage, and a second discharge voltage to the gate driving circuit,
However, in the field of displays, Park illustrates in Fig. 2 of receiving a power control signal by the timing control block, which then ultimately used to generate a clock signal, CKV1, a clock bar signal, CKVB1, a first discharge voltage, VSS1 and a second discharge voltage, VSS2, by a signal control circuit and the signal provides to the gate drivers of the display panel.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display device of Koo, who outputs a clock signal, a clock-bar signal, a first discharge voltage, and a second discharge voltage to the gate driving circuit for use by shift register stages within the gate driving circuit; to include the specific source of generating the above signals, as disclosed by Park, to operate the display device.
wherein the i-stage of the stages comprises: 
a charge part configured to charge the clock signal having a first high voltage to a charge node (In reference to Fig. 6, Koo, illustrates a charge part, comprising transistors, TRG2 and TRG4 connected to a charge node, NQ and configured to charge a clock signal, CK having a first high voltage to the charge node during a first section.  Fig. 7 illustrates a first and second section.  The first section is comprises a timing when the clock signal and an inverted clock signal, CKB two consecutive peaks.  The second section is another timing from the first section comprising a timing when the clock signal and an inverted clock signal, CKB have two consecutive peaks);
an output part connected to the charge part through the charge node and configured to charge the first high voltage to an output node in response to a first node voltage of the charge node and output a second node voltage of the output node to an i-th gate signal of the gate signals (Output part, TRG1 and CP, connected to the charge node, NQ and an output node (node below TRG1) and configured to charge the first high voltage of the clock signal to the output node in response to a first node voltage of the charge node during a first section and output the voltage as a second node voltage to the output node to a gate signal.  See also a first section in Fig. 7 when the CK1 is high, NQ is high and gate signal is also high);
a first discharge part connected to the output part through the output node and configured to discharge the second node voltage to a first discharge voltage in response to the clock-bar signal having a second high voltage and (Fig. 6 further illustrates a first discharge part, TRG7 which is configured to discharge the second node voltage (voltage at the output node) to a first discharge voltage, VSS1 and controlled by a clock-bar signal, CKB, which has a second high voltage during a second section, consecutive to the first section (See Fig. 7));
a second discharge part connected to the charge node and configured to discharge the first node voltage to a second discharge voltage in response to the block-bar signal having the second high voltage, (Second discharge part, TRG8, which is configured to discharge the first node voltage to a second discharge voltage, VSS2 via the clock-bar signal);
wherein the second discharge part is configured to alternate between a first mode, which discharges the first node voltage to the second discharge voltage in response to the clock bar signal, and a second mode, which maintains the first node voltage (Based on the operation of the second discharge part via the clock-bar signal, illustrated in Fig. 7, the second discharge part would alternate between a first mode, which discharges the first node voltage (turned on) and a second mode (turned off) which maintains the first node voltage).

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2017/0249893 to Kim discloses a similar shift register circuit as the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693